DETAILED ACTION
Introduction
1.	This final Office action is in response to Applicant’s 06/08/2022 Remarks. Claims 1-20 are original and claims 21-39 are new. Original claims 5, 7, 9-11, 14, 16-17, and 19-20 were previously amended and claims 22-25 were cancelled. Therefore, claims 1-21 and 26-39 are currently pending.
Reissue Applications
2.	For reissue applications, filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012. Where specifically designated, these are “pre-AIA ” provisions.
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which Patent No. 7,693,616 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation.
	Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding. These proceedings would include interferences, reissues, reexaminations, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.

Response to Arguments
Claim Interpretation under 35 USC 112 sixth paragraph
3.	In the last Office action, it was determined that the original claims 1-20 and new claims 26-39 invoke interpretation under 35 USC 112 sixth paragraph, and indicated that the functions recited in those claims are not typical functions performed by a computer processing partition and would require additional programming to implement the functions in those claims. It was indicated that the specification does not provide sufficient structure in the form of algorithm, flow chart or step procedure such that one of ordinary skill in the art would understand the structure that perform the claimed functions. 
	Applicant disagrees with examiner’s determination and argues that since claims 1-21 and 26-31, do not recite the term “means”, they do not invoke 35 USC 112, sixth ¶. (Remarks at 2) 
Applicant point to MPEP § 2181.II.B. and emphasis in the part that, “[A]pplicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure." [Emphasis in original] (Id.) Applicant further argues that the algorithm need not include code or be highly detailed. (citing Aristocrat Tech. v. Int’l. Game Tech., 521 F.3d 1328, 1333, 1338, 86 USPQ2d at 1235, 1239 (Fed. Cir. 2008)). Applicant at the end provide explanation of support for the term that invoke 35 USC 112, sixth ¶. (Remarks pp. 2-10)
The Examiner respectfully disagrees with the Applicant that since claims 1-21 and 26-31, which do not recite the term “means”, they do not invoke 35 USC 112, sixth ¶. (Remarks at 2) The examiner acknowledges that these claims do not recite “means” however, they uses place holders such as “processing partition” or “processing lane” in conjunction with other form of linking words instead, such as “configured to,” e.g., “processing partition configured to” in claims 1, 3, 6, 7, 8, and 9, “processing lane configured to” in claims 4, 21 and 33, “bus interface configured to” in claim 5, and so on. As required by the MPEP, the examiner applied 35 USC 112(f) to the claim limitations since the claims meets the 3-prong analysis. Based on the 3-prong analysis the examiner determined that claims 1-21 and 26-31 do in fact invoke 35 U.S.C. § 112 sixth paragraph. .(Id., final Office action mailed on 03/25/2021 at pp. 17-18)  

	Applicant however provide support for the structure that perform the functions in claim 32. Applicant in specific points to annotated Fig. 3 (reproduced below) in the ‘616 patent, providing  a three column tables, mapping claim elements against the specification and commentary for each claim element. (Remarks at pp. 3-10)


    PNG
    media_image1.png
    456
    695
    media_image1.png
    Greyscale

In the mapping table provided, Applicant describing that the area containing the “GENERATING DIRECT MODE COMMAND”, and the  “DIRECT MODE COMMAND” elements is the “second processing means”, the shaded area called “NORMAL MODE PARTITION” that include Elements 28, 30, 31, 88 and 90 is the “first processing means”, and whatever is outside these two areas including the two elements “COMMAND SELECT” 84 and 86 constitute the “common processing means”1. (See Remarks at pp. 3-10)     
In the first table (pp. 4-5) referring to Fig. 3 (area identified above as “common processing means”) and portion of the ‘616 patent at 8:40-46 for the function of “common processing means…for producing the control signal in response to one of a first mode output signals and a second mode signal,” Applicant explain that Selector units 84, 86 each receive “normal mode output signals” (i.e., first mode output signals) and “direct mode signals” (i.e., a second mode signal). Selector units 84, 86 each receive an indication of validity from signal detector 88. If the signal from signal detector 88 does not indicate invalidity, then: The selector units 84, 86 produce output command, signals that are the first mode output signals. If the signal from signal detector 88 does indicate invalidity, then: The selector units 84, 86 produce output command signals that are the direct mode signals. In short, this description defines the algorithm performed by the “common processing means”, that an output (i.e., one of two mode signals) is provided based upon an enablement signal provided to Selector circuits 84 and 86.  (Id.)   
In the second table (pp. 6-8) referring to Fig. 3 (area identified above as “first processing means”) and portion of the ‘616 patent at 5:56-59, 5:8-23, and 7:1-11 for the function of “first processing means…for producing the first mode output signal in response to one of the at least one first mode input signal and the flight input signal,” Applicant explain that the algorithm includes: Passing pilot input signals (i.e., flight input signals) to flight control modules (FCMs). Receiving augmentation information (i.e., first mode input signals) from the FCMs. Producing command signals (i.e., first mode output signals) that command the determined augmentation (e.g., if the augmentation is to decrease  pitch, the command is to decrease pitch).
In the third table (pp. 8-9) referring to Fig. 3 (area identified above as “second processing means”) and portion of the ‘616 patent at 6:13-15, 8:23-31, and 5:11-15 for the function of “second processing means…to generate the second mode signal in response to the flight input signal when the first processing means fails,” Applicant explain that the algorithm includes: Receiving demodulated pilot input signals (i.e., flight input signals, demodulated). Selecting corresponding commands (i.e., second mode signals) based on the pilot input signals. Generating direct mode signals (i.e., second mode signals) based on the selected commands.
In view of the above detail description by Applicant, the Examiner acknowledges that the specification discloses algorithm for performing the claimed specific functions for each of the “common processing means”, “first processing means”, and the “second processing means” in the claims and for that reason the rejection of claim under 112 first paragraph and second paragraph related to the claim interpretation analysis is hereby withdrawn. 

Defective Reissue Declaration 
In view of the explanation by Applicant in his remarks identifying the error in the declaration rejection of claims as being defective under 35 U.S.C. §251 is hereby withdrawn. 
 
Objection to Duplicate Claims
In the last Office action, claims 32, 33 and 39 were objected to as being substantial duplicates. Applicant traverses the objection, argues that  claim 1 recites the underlying structure of the means-plus-function claim elements of claim 32, thus the claims are also not “substantial duplicates.” (Remarks at 11)
The Examiner respectfully disagrees, The Examiner determines that, both claim 1, and 32 invoke 35 USC 112, sixth ¶. (See claim interpretation analysis in this paper) According to MPEP 2181.(II.), “35 U.S.C. § 112(f) states that a claim limitation expressed in means- (or step-) plus-function language "shall be construed to cover the corresponding structure…described in the specification and equivalents thereof." "If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language.” (Id.) 
Claim 1 recite “means-plus-function type” or substitute for "means" that is a generic placeholder for performing the claimed function, and claim 32 recites “means-plus-function” for performing the claimed function. According to the MPEP, both the “processing partition configured to” (“common”, “first”, or “second”)  in claim 1, and “processing means for” (“common”, “first”, or “second”) in claim 32, shall be construed to cover the “corresponding structure … in the specification and equivalent thereof.2” 
The Examiner notes that the specification does not disclose different structure or equivalent thereof for the “means-plus-function type” in claim 1 and “means-plus-function” in claim 32, for performing the claimed functions in those claims, and Applicant has not shown that they are different. For that reason the objection to claim 32 as being duplicate of claim 1 is maintained.

Claim Rejections - 35 U.S.C. § 251 –(Broadened Claims after Two Years) 
 In the last Office action it was determined that claims 26-31 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. Applicant argues that claim 1 recite the flight input signal of claim 26.
The Examiner disagrees. Both claims 26 and claim 1, are directed to “system for producing a control signal.” Claim 26 recites “pilot input signal”, and claim 1 recites “flight input signal.” Claim 26, which is directed to “system for producing a control signal” is broadened because no longer requires the reception of “flight input signal”. 
Claims 27-31 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Original 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 9 is rejected because the claim recites “said flight input signal” which does not have proper antecedent basis. Claims 10-15 are rejected as being based on a rejected base claim.

Objection to Duplicate Claims
6.	Claims 32, 33 and 39 are objected under 37 CFR 1.75 as being a substantial duplicate of claim 1. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Claim 32 recite, “a common processing means for receiving”, “a first processing means …receiving”, and “a second processing means …to generate”, while claim 1 recite, “a common processing partition to receive,” “a first processing partition … to receive”, and “a second processing partition…to generate.” As seen from the above, claim 32 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 1. See the Examiner’s above, in response to Applicant’s argument regarding this issue. 
	For the same reasoning claims, 33 and 39 are objected to because, claim 33 is duplicate of claim 4, and claim 39 is the duplicate of claim 7.

Claim Rejections -35 USC 251 (Broadened Claims after Two Years)
7.	 Claims 26-31 are rejected under 35 U.S.C. 251 as being broadened in a reissue application filed outside the two-year statutory period. MPEP with respect to reissue patent enlarging scope of the claims states, - “(d) No reissue patent shall be granted enlarging the scope of the claims of the original patent unless applied for within two years from the grant of the original patent.” (Id. at 1401) 
	A claim is broader in scope than the original claims if it contains within its scope any
conceivable product or process, which would not have infringed the original patent. A claim is
broadened if it is broader in any one respect even though it may be narrower in other respects.
	Examiner notes that Applicant has broadened the scope of claims 26. It is noted that the specification does not differentiate between the “flight input signal” in claim 9 and the “pilot input signal” in claim 26. As such the examiner treating the two as different terms. Ordinary meaning of the term “flight input signal” is different from “pilot input signal”, because, flight input signal can be originated from an aircraft component, while the pilot input signal is originated from the pilot, period. As such, the scope of claims 26-31 are broadened.  
	Claims 27-31 are rejected because of they are dependent on a rejected base claim.

112 sixth Paragraph Claim Construction
8.	During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01 (II). Therefore, unless one of the exceptions applies below, Examiners will interpret the limitations of the claims using the broadest reasonable interpretation.
A. Lexicographic Definitions
A first exception to the prohibition of reading limitations from the specification into the claims is, when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following an independent review of the claims in view of the specification herein, it is determined that Patent Owner has not provided any lexicographic definitions, either express or implied, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, it is determined Applicant has not acted as their own lexicographer.
B. Claim Interpretation under 35 U.S.C. §112(6th)

A second exception to the prohibition of reading limitations from the specification into the claims is, when the claimed feature is written as a means-plus-function or a step-plus-function. See 35 U.S.C. §112(6th) and MPEP §2181 -2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function or step-plus-function limitation in a claim:

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that";

(C)   the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, 6th paragraph:

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
The claim limitation is presumed to invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph when it explicitly uses the term "means" or "step" and includes functional language. That presumption is overcome when the limitation further includes the structure necessary to perform the recited function. TriMed, Inc. v. Stryker Corp., 514 F.3d 1256, 1259-60, 85 USPQ2d 1787, 1789 (Fed. Cir. 2008) ("Sufficient structure exists when the claim language specifies the exact structure that performs the function in question without need to resort to other portions of the specification or extrinsic evidence for an adequate understanding of the structure."); see also Altiris, Inc. v. Symantec Corp., 318 F.3d 1363, 1376, 65 USPQ2d 1865, 1874 (Fed. Cir. 2003).

It is determined that claims 1-21 and 26- 39 contain functional limitations of means or means-type language that INVOKE interpretation under 35 U.S.C. §112 (sixth Paragraph). 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed functions, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, 6th paragraph.

	Claim 32 recite:
Phrase (1): a common processing means for receiving a flight input signal and at least one first mode input signal, and for producing the control signal in response to one of a first mode output signal and a second mode signal;
Phrase (2): a first processing means coupled to the common processing means, the first processing means receiving the at least one first mode input signal and the flight input signal from the common processing means and producing the first mode output signal in response to one of the at least one first mode input signal and the flight input signal; and
Phrase (3): a second processing means coupled to the common processing means and configured to generate the second mode signal in response to the flight input signal when the first processing means fails. 
The Phrases (1-3) meet invocation prong (A) because “means for …” language is recited. It is found that “common processing means”, “first processing means” and “second processing means” do not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-3) do not denote particular structure either expressly or inherently. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ and ‘produce’ in Phrases (1-2), and ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 

	Claim 1 recite:
	Phrase (1) “a common processing partition configured to receive a flight input signal and at least one first mode input signal, said common processing partition configured to produce the control signal in response to one of a first mode output signal and a second mode signal. 
Phrase (2) a first processing partition coupled to said common processing partition and configured to receive said at. least one first mode input signal and said flight input signal from said common processing partition and further configured to produce said first mode output signal in response to one of said at least one first mode input signal and said flight input signal; and
Phrase (3) a second processing partition coupled to said common processing partition and configured to generate said second mode signal in response to said flight input signal when said first processing partition fails.

The Phrases (1-3) meet invocation prong (A) because “means for …” type language is recited. It is found that the “common processing partition”, the “first processing partition” and the “second processing partition” are generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-3) do not denote particular structure either expressly or inherently. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ and ‘produce’ in Phrases (1-2), and ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 

Claim 9 recite:
	Phrase (1): an actuator control system configured to transmit a control signal to the actuator, said actuator control system including one or more processors, the one or more processors comprising:
Phrase (2): a common processing partition configured to receive a flight input signal and at least one first mode input signal, and for producing the control signal in response to one of a first mode output signal and a second mode signal;
Phrase (3): a first processing partition coupled to the common processing partition, and  configured to produce said first mode output signal in response to one of the at least one first mode input signal; and
Phrase (4): a second processing partition coupled to the common processing partition and configured to generate the second mode signal in response to said flight input signal; and 
Phrase (5): a flight control module (FCM) coupled to said actuator control system, said FCM configured to: produce said at least one first mode input signal in response to said pilot input signal; receive said first mode output signal; and determine when said first processing partition fails based on said first mode output signal.    
The Phrases (1-5) meet invocation prong (A) because “means for …” type language is recited. It is found that the “actuator control system”, the “common processing partition”, the  “first processing partition”, the “second processing partition”, and the “flight control module” are all generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-5) do not denote particular structure either expressly or inherently. 
The Phrases (1-5) meet invocation prong (B) because there is a functional language recitation to ‘transmit, ‘receive’ ‘produce’ in Phrases (1-3), ‘generate’ and ‘produce’ in Phrases (4-5).
The Phrases (1-5) meet invocation prong (C) because there is no structure recited in the limitation that performs the functions.
These limitations invoke 112 (sixth paragraph).  
	Dependent claims 9-15 and 22 adds more functionality to the functions in claim 9. It is clear, when the disclosure does not adequately describe the major structures that perform the functions of the independent claim, it does not describe the structure and/or algorithm of the wherein clauses in the claim.    

Claim 16 recites:
	[t]he method comprising the steps of:   
	Phrase (1): operating the normal mode partition to produce a normal mode output signal while partially isolating the direct mode partition from the common partition;
Phrase (2): selecting the direct mode partition only when the normal mode partition fails; and
Phrase (3): producing an actuator control signal by selecting one of normal mode output signal from the normal mode partition and the direct mode signal from the direct mode partition, wherein the direct mode signal from the direct mode partition is selected only when the normal mode partition fails.
 	The Phrases (1-3) meet invocation prong (A) because “steps for …” type language is recited. The term operating the normal mode partition convey that a “means” is performing the claimed function. It is found that the “normal mode partition”, the “direct mode partition”, and the “common partition” do not convey any particular structure. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘operate’, ‘select’, and ‘produce’ in phrases (1-3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the function.
These limitations invoke 112 (sixth paragraph). 

Claim 26 recite:
	Phrase (1): a common processing configured to receive a pilot input signal and a first mode input signal;
Phrase (2): a first processing partition coupled to the common processing partition …the first processing lane of the first processing partition, configured to receive the first mode input signal from the common processing partition and produce a first mode output signal. 
a second processing partition coupled to the common processing partition, …, the first and second processing lane of the second processing partition each configured to receive the pilot input signal from the common processing partition and produce a second mode signal in response to the pilot input signal when the first processing partition fails;
Phrase (3): wherein the common processing partition is configured to receive the first mode output signal in each of the first and second processing lane and produce the control signal in response to the first mode output signal from one of the first and second processing lane, and the produced control signal is monitored based on the first mode output signal from the other of the first and second processing lane, 
The Phrases (1-3) meet invocation prong (A) because “means for …” type language is recited. It is found that the “common processing unit”, the “first processing lane and second processing lane” and the “second processing unit” are all generic placeholder or nonce term equivalent to ‘means’ because the term does not convey any particular structure. To one of ordinary skill in the art considering the prior art of record, the Phrases (1-3) do not denote particular structure either expressly or inherently. 
The Phrases (1-3) meet invocation prong (B) because there is a functional language recitation to ‘receive’ in Phrases (1-2), ‘generate’ in Phrase (3).
The Phrases (1-3) meet invocation prong (C) because there is no structure recited in the limitation that performs the functions.
These limitations invoke 112 (sixth paragraph).  
Corresponding Structures:  
	As to the corresponding structure that perform the claimed functions in claims 1, 16, 26 and 32, See the Examiner’s explanation above, in response to Applicants Remarks regarding the claim interpretation analysis and the structure for “common processing partition”, “first processing partition”, and “second processing partition”.   

Allowable Subject Matter
9.	Claims 1-8, and 16- 21 are allowable. 
The following is the Examiner’s statement of reasons for allowance.
Regarding independent claims 1, the prior art of record fails to specifically teach or suggest, in combination with the other specific limitations of the independent claim 1, “A control system for producing a control signal, the control system, comprising: a common processing partition configured to …; a first processing partition coupled to said common processing partition and configured to …; and a second processing partition coupled to said common processing partition and configured to generate said second mode signal in response to said flight input signal when said first processing partition fails.” Claims 16 is allowable for the reason that the prior art of record fails to specifically teach or suggest in combination with the other specific limitations of the independent claim 16, “A method for controlling an actuator with a flight control system having a normal mode partition, a direct mode partition, and a common partition, the method comprising the steps of: operating the normal mode partition to produce a normal mode output signal while partially isolating the direct mode partition from the common partition; operating the direct mode partition to produce a direct mode signal; and producing an actuator control signal by selecting one of the normal mode output signal from the normal mode partition and the direct mode signal from the direct mode partition, wherein the direct mode signal from the direct mode partition is selected only when the normal mode partition fails.” Dependent claims 2-8 and 17-21 are allowable not only for the reason that they are dependent on a rejected base claim but also for the reason that they recite additional limitation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
10.	THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	Any inquiry concerning this communication or earlier communications from the
Examiner should be directed to Majid Banankhah whose telephone number is (571)272-
3770. The examiner can normally be reached on Monday to Thur. 7:30 am to 4:30 pm, F. 8:00 am-noon, *Pacific Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
Supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9000.		
	Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

Signed:

/MAJID A BANANKHAH/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        








Conferees:

/Ovidio Escalante/
Primary Examiner, Art Unit 3992

/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant uses color coding in his Remarks, “second processing means (Red), “first processing means” (Green) and “common processing means (Yellow). (Id.) 
        2 Applicant may argue that claim 32 doesn’t require the same underlying structure as claim 1, then claim 32 may be considered to be broader than claim 1.